HOFFMAN, District Judge.
No argument was submitted on behalf of the appellants, nor was any objection suggested to the validity of this claim. The transcript has been submitted to the court without any observations from either side. On examining the decree of the commissioners, it appears to be sustained by the evidence. No doubt exists as to the genuineness of the grant or the performance of the conditions. The only objections which can be urged against the claim are the want of a judicial possession, and the fact that the land is within the ten littoral leagues. These objections have heretofore been considered and overruled. There seems, therefore, to be no ground for reversing the decree of the board. The claim must therefore be confirmed.